                               IN THE U.S. DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

 UNITED STATES of AMERICA
      Plaintiff,
 v.                                                    18-00293-2

 TREVOR SCOTT SPARKS
      Defendant.

                                      BRIEF ON SEVERANCE

        Defendant Trevor Scott Sparks, by and through appointed counsel Joseph W. Vanover,

moves this Court to sever him from the codefendants in the trial of this case and order that he

receive a separate trial. In support of this request, the defense states as follows:

        The Court ordered that all defendants wanting to join in a request for severance file briefs.

Doc. 411. Mr. Sparks joins in the request for severance. Mr. Sparks renews his motion for

severance, Doc. 169, filed July 29, 2019, said motion being incorporated herein by this reference.

        WHEREFORE, Mr. Sparks moves this Court to sever him from the codefendants in the

trial of this case and order that he receive a separate trial, and for other relief as may be appropriate.

                                                Vanover Law LLC

                                                /s/ Joseph W. Vanover
                                                Joseph W. Vanover, #48074
                                                9800 NW Polo Dr., Ste 100
                                                Kansas City, MO 64153
                                                816-769-1948
                                                fax 816-454-3678
                                                jvanover@vanoverlaw.net
                                                Attorney for Trevor Sparks


                                    CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the above and foregoing was transmitted to
opposing counsel of record via the CM-ECF system on the date electronically stamped on the
lower edge of this document.



                                      1
         Case 4:18-cr-00293-DGK Document 414 Filed 01/15/21 Page 1 of 2
                            by:    /s/ Joseph W. Vanover
                            Joseph W. Vanover #48074
                            Attorney for Trevor Sparks




                              2

Case 4:18-cr-00293-DGK Document 414 Filed 01/15/21 Page 2 of 2
